WHEELEB, District Judge.
The bankrupt’s pension money, in his hands at the time of filing his petition as it was received, and not loaned or invested, or changed in its nature, would seem to be exempt, under section 4747, Rev. St. IT. S., which not only exempts it in transmission, but provides that “it shall inure wholly to the benefit of such pensione^.” This excludes all others while it re*263mains pension money in tlie pensioner's hands. In Martin v. Hurlburt, 60 Vt. 364, 14 Atl. 649, the pension money had been changed in nature by investment into a savings bank deposit; not for safekeeping, but to earn dividends. The pensioner there did not have the pension money, but the savings bank deposit, on hand. This money should not, therefore, be ordered to the trustee. It should, however, have been put into the schedule as money on hand, with a statement of the exemption. On the report of absence of fraud in the omission, the referee may properly, apparently, allow an amendment inserting it. And it may be subject to an order for payment of the statutory fees, which are primarily for services for the benefit of the bankrupt, and do not depend upon property not exempt, but upon absolute inability.
The house and land whereon the bankrupt lives seems to be a homestead proper; the separate parcel not. Tlie homestead is not liable to a prior debt except as it might go into judgment against him, where he cork) plead the statute of limitations or other defense. lie is entitled here to contest the claims as against liis homestead upon that ground, and the trustee should afford him an opportunity to do so before the referee before proceedings against the homestead for satisfying such prior claim. Order modified accordingly. ,